            Case 3:19-cr-01954-DCG Document 19 Filed 07/08/19 Page 1 of 1




                                   United States District Court                           FILED
                                        Western District of Texas                      July 08, 2019
                                           El Paso Division                         Clerk, U.S. District Court
                                                                                       Western District of
                                                                                             Texas

                                                                              By:             CR
                                                                                                      Deputy

UNITED STATES OF AMERICA                             §
                                                     §
vs.                                                  § No: EP:19-CR-01954(1)-DCG
                                                     §
(1) ELIZABETH RODRIGUEZ                              §
                                                     §
    Defendant


                           ORDER ACCEPTING WAIVER OF
                      PERSONAL APPEARANCE AT ARRAIGNMENT

       Defendant filed a Waiver of Personal Appearance at Arraignment, signed by defendant
and defendant’s attorney, in which defendant affirms:

•        Defendant has received a copy of the charging document;
•        Defendant has read the charging document or had it read to him/her;
•        Defendant understands that he/she has the right to personally appear at arraignment; and
•        Defendant desires to waive personal appearance at arraignment and reading of the
         charging document, and tenders a plea of “not guilty.”

       Pursuant to Federal Rule of Criminal Procedure 10(b), the Court hereby ACCEPTS the
waiver of appearance and directs that a plea of NOT GUILTY be entered for defendant.


         It is so ORDERED this 8th day of July, 2019 .




                                                    ______________________________
                                                    ANNE T. BERTON
                                                    UNITED STATES MAGISTRATE JUDGE
